SCOTT, J.
The evidence is contradictory and somewhat confused, but we see no ground for disturbing the conclusion arrived at by the justice that the plaintiffs suffered damage and that it was due to defendant’s negligence. The judgment is, however, too large. No evidence was given as to the money damage to the 10 sets of pedals, rubber covers, and cloth covers, for which plaintiffs claimed aggregate damages of $57. The judgment must be reversed, and a new trial granted, with costs to the appellant to abide the event, unless the plaintiffs stipulate to reduce the recovery to $210, with costs and extra costs, in which event the judgment, as re-, duced, will be affirmed, without costs. All concur.